DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 1 element 5  should be labeled as “working fluid supply device” and element 6 should be labeled as “compressed gas supplying device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Girardin in U.S. Patent No. 5,420,388.  Girardin discloses a tool electrode (element 1, see column 3,line 63), a housing (element 10, a spindle body, see Fig. 1 and column 3, line 66), an electrode guide (tool holder 5) with a conical recess (element 16), and a working fluid supply device (channels 17) and a tool holder (element 5) with upwardly tapered portion (element 26) with connection port radial grooves (element 27 see column 4,lines 45-49).  Regarding claim 2, see annular recess (element 15, see column 4,lines 45-49) that acts as a working fluid filling region.  Regarding claim 11, Girardin discloses rotation of the electrode by rotation of the spindle (see column 5,line 66 to column 6, line 22, especially column  6, lines 13-14).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girardin in U.S. Patent No. 5,420,388 (cited in an attached Information Disclosure Statement) in view of Nakagawa et al. in Japan Patent No. 2007-054938 A.  Nakagawa et al. teach using two guides (elements 4,7) separated from each other and using the shape of a die (see paragraph 21) for a guide.  It would have been obvious to adapt Girardin in view of Nakagawa et al. to provide this to more accurately guide the electrode.
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Japan Patent No. 2017-64,850 discloses a taper part (element 24) that engages with an electrode holder (element 30).  Stang et al. in U.S. Patent No. 6,403,910 discloses an electrode machining module with tapered elements (see column 6, line 62 to column 7, line 10 and column 8,line 20 to column 8, line 43).  Yoshida in U.S. Patent No. 6,448,528 discloses a  pipe electrode holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761